Citation Nr: 0837965	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to July 6, 2004 for 
the 10 evaluation for the right knee patella femoral pain 
syndrome.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from October 1989 until May 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

During the August 2008 hearing the veteran attempted to raise 
a claim for clear and unmistakable error (CUE) in the April 
1994 rating decision that initially granted service 
connection for the right knee patella femoral pain syndrome.  
However, a review of the record discloses that the veteran 
appealed the initial rating evaluation assigned by the April 
1994 rating decision and the Board affirmed the 
noncompensable evaluation in a May 1997 decision.  The 
veteran did not appeal the May 1997 Board decision and it is 
final. 38 C.F.R. §§ 20.1100, 20.1104.

In Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994), the 
Federal Circuit held that section 3.105(a) applies only to RO 
decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  
Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), 
the Court held that an RO decision "appealed to and affirmed 
by the Board" was thus "subsumed by the Board's decision," 
and could not be attacked on CUE grounds. See also Donovan v. 
Gober, 10 Vet. App. 404(1997).  When the rating decision is 
deemed subsumed by a supervening Board decision, then as a 
matter of law the rating decision cannot be the subject of a 
claim of CUE.  In such a case, the claimant "must proceed 
before the Board and urge that there was clear and 
unmistakable error" in the Board decision. Brown v. West, 203 
F.3d 1378, 1381 (Fed. Cir. 2000).

In this case, the veteran alleged CUE in the April 1994 RO 
decision; however, the veteran appealed the April 1994 
decision to the Board, and therefore that decision was 
subsumed, on appeal, by the May 1997 Board decision. 
38 C.F.R. § 20.1104.  As explained above, when a rating 
decision is subsumed by a Board decision, the rating decision 
cannot be the subject of CUE as a matter of law.  As such, in 
this instance, neither the RO nor the Board can review an 
allegation of CUE in the April 1994 RO decision.

To the extent the veteran and his representative believe this 
issue was not adequately addressed by the Board in its May 
1997 decision, such a contention is properly raised in a 
motion submitted directly to the Board requesting review of 
the Board's decision for CUE. See 38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.


FINDINGS OF FACT

1.  The veteran's application for an increased evaluation for 
patella femoral pain syndrome of the right knee was received 
at the RO on July 6, 2004.

2.  After the final March 2003 rating decision, there is no 
communication from the veteran or his representative prior to 
July 6, 2004, that constitutes a formal or informal claim for 
an increased rating for patella femoral pain syndrome of the 
right knee.

3.  It is not factually ascertainable that the veteran 
experienced an increase in the patella femoral pain syndrome 
of the right knee during the year prior to July 6, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to July 6, 2004 for 
the grant of an increased 10 percent evaluation for patella 
femoral pain syndrome of the right knee have not been met. 
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, although the RO sent letters to the veteran in November 
2004, January 2005 and October 2005, these letters dealt with 
the criteria required to substantiate an increased rating 
claim.  None of the letters provided the criteria needed to 
substantiate a claim for an earlier effective date.  The 
veteran however had applied for an increased evaluation and 
is challenging the effective date assigned following the 
grant of an increased evaluation.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  
Although Dingess is not directly on point on this matter, as 
it deals with downstream issues after the initial grant of 
service connection and not with a downstream issue stemming 
from a grant of an increased evaluation, the case implies 
that when the notice that was provided prior to the grant was 
legally sufficient, VA's duty to notify has been satisfied.  
As in the fact pattern discussed in Dingess, the veteran's 
claim has more than been substantiated.  In fact, the RO 
granted the benefit sought on appeal.  Additionally, the 
Board notes the veteran has had representation throughout the 
duration of the appeal. Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  As the 
letters provided prior to the April 2005 rating decision were 
sufficient and the claim was proven, the lack of notification 
explaining the requirements for an earlier effective date is 
not prejudicial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran seeks an 
effective date prior to July 6, 2004, for the grant of the 10 
percent evaluation for right knee.  Specifically, the veteran 
contends that the date of his discharge from service should 
serve as the effective date for the compensable 10 percent 
evaluation since he had the condition since that time.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. 
§ 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2). If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.  Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(1).

The RO initially granted service connection for right knee 
patella femoral pain syndrome in an April 1994 rating 
decision.  At that time a noncompensable evaluation was 
assigned with an effective date of May 14, 1993.  The veteran 
appealed the noncompensable rating and the Board denied an 
increased initial evaluation in a May 1997 decision.  The 
veteran did not appeal the Board's decision and it is final. 
38 C.F.R. § 20.1104.  Subsequently, a rating decision in July 
1995 confirmed and continued the noncompensable evaluation.  
The veteran did not appeal this decisions and it is final. 38 
C.F.R. § 20.1103.  

The RO again confirmed and continued the noncompensable 
evaluation in a March 2003 rating decision.  The veteran's 
July 6, 2004 statement indicated he wished to reopen his May 
1993 claim and directed the RO forward the case to the Board.  
In a November 2004 letter, the RO explained that the July 
2004 statement was not a timely Notice of Disagreement of the 
March 2003 rating decision.  38 C.F.R. § 20.302.  A separate 
November 2004 letter explained the veteran's July 2004 
statement was construed as a new claim for an increased 
evaluation.  The veteran did not respond to the November 2004 
letters.  As such, there is no valid Notice of Disagreement 
in the claims file concerning the March 2003 rating decision.  
As the veteran did not appeal the decision it has become 
final. 38 C.F.R. § 20.1103.

The veteran is correct in his assertion that he had prior 
claims concerning the rating evaluation of his service-
connected right knee patella femoral pain syndrome.  However, 
as the decisions are final, they are no longer the 
appropriate point from which to determine the effective date 
of an award. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

To the extent the veteran seeks an effective date prior to a 
final rating decision, he must file a claim of clear and 
unmistakable error concerning the prior rating decision. See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality).  There is no indication 
in the claims file that the veteran has raised a claim of CUE 
in any of the prior unappealed rating decisions.  As 
explained in the introduction, to the extent to which the 
veteran disagreed with the April 1994 rating decision, this 
decision has been subsumed in the subsequent May 1997 Board 
decision and therefore such a contention is properly raised 
in a motion submitted directly to the Board requesting review 
of the Board's May 1997 decision for CUE.  38 C.F.R. 
§ 20.1400.  The veteran has not yet done so in the present 
case.  

As discussed above, the effective date for a claim for an 
increased evaluation is the date of the claim or the date 
entitlement arose, whichever is later.  In this case, the 
date of the claim is July 6, 2004, the date the RO received 
the veteran's application for an increased evaluation for 
right knee patella femoral pain syndrome.  The date 
entitlement arose is February 10, 2005, the date of a VA 
examination which first documented limited motion and 
reflected objective effects of pain. 

A review of the record reveals there are no formal or 
informal claims for an increased evaluation for right knee 
patella femoral pain syndrome between the final March 2003 
rating decision and the current July 2004 effective date.  
However, an effective date could be based on the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date. 38 C.F.R. § 3.400(o)(2).  
Therefore, the Board examined whether or not it was factually 
ascertainable that the veteran's service-connected right knee 
patella femoral pain syndrome increased in severity during 
the year prior to the July 2004 receipt of the application 
for an increased evaluation.

In this regard, the veteran's right knee patella femoral pain 
syndrome was evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5014-5260.  Diagnostic Code 5014 for 
osteomalacia mandates the condition be evaluated upon the 
limitation of motion of the affected parts as degenerative 
arthritis under Diagnostic Code 5003. Diagnostic Code 5003, 
in turn, evaluates disabilities based on the degree of 
limitation of motion under the appropriate Diagnostic Codes, 
in this case, Diagnostic Code 5260 for flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg.  
If the disability is noncompensable under the appropriate 
Diagnostic Code for the joint involved, a 10 percent rating 
will be for application for such major joint or group of 
minor joints affected by limitation of motion. Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion. 
Id.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints with occasional incapacitating exacerbations. Id.

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees. A 20 percent 
evaluation is warranted when flexion is limited to 30 degrees 
and a 30 percent evaluation is warranted when flexion is 
limited to 15 degrees.  The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes. 38 C.F.R. §§ 
4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004).  Under Diagnostic Code 5261, a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, a 20 percent evaluation is assigned 
when extension is limited to 15 degrees and a 30 percent 
evaluation is assigned when extension is limited to 20 
degrees. Additionally, under VAOPGCPREC 23-97, the veteran 
may be assigned separate ratings for arthritis with 
limitation of motion under Diagnostic Code 5260 or 5261 and 
for instability under Diagnostic Code 5257.  In this regard, 
Diagnostic Code 5257 which evaluates recurrent subluxation or 
lateral instability of the knee provides for a 10 percent 
evaluation with knee impairment with slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted when the subluxation or lateral instability is 
moderate, and a maximum 30 percent is provided for severe 
recurrent subluxation or lateral instability. 38 C.F.R. § 
4.71a, DC 5257.

Records between July 2003 and July 2004 demonstrated 
treatment for the right knee; however, did not provide 
findings which could be applied to the Schedule for Rating 
Criteria.  For example, a December 2003 VA outpatient 
treatment record indicated the veteran complained of 
worsening right knee pain.  He described pain on going up 
stairs and with running or jogging.  He denied swelling of 
the knees.  He treated with a knee brace but explained it did 
not help.  Clinical examination reflected no edema and noted 
both knees had crepitus.  There was no evidence of swelling 
or erythema.  No range of motion testing was performed.  The 
assessment was mild knee problems.  

Significantly, the prior February 2003 VA examination 
demonstrated normal flexion to 140 degrees, extension to 0 
degrees, no additional limitation due to pain, fatigue, 
weakness or lack of endurance and did not demonstrate any 
evidence of significant degenerative changes or osseous 
injury upon x-ray.  In other words, the evidence prior to 
July 2004 fails to describe symptoms that approximated a 
compensable 10 percent evaluation.  There was no evidence 
demonstrating limited flexion or extension or objective 
evidence of subluxation or lateral instability.  

Thus, the only evidence in support of an effective date prior 
to the currently assigned July 2004 effective date is the 
veteran's own statements and testimony at the August 2008 
Board hearing that his symptoms were severe enough so as to 
allow for the assignment of a higher rating.  The law 
requires that VA ascertain the severity of a disorder by 
competent evidence, measured by specific rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In the present case, the RO has granted benefits as of the 
date of receipt of the veteran's claim.  In this case, there 
simply is no legal authority for the Board to assign an 
earlier effective date.  While the Board sympathizes with the 
veteran's position, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
433 (1992).  Accordingly, the claim for an effective date 
prior to July 6, 2004 for the 10 percent rating for right 
knee patella femoral pain syndrome is denied. See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The Board notes, however, that the veteran is not without 
recourse as he remains free to file a claim of clear and 
unmistakable error of any of the prior unappealed rating 
decisions or file a motion directly to the Board requesting 
review of the Board's May 1997 decision based upon CUE.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).







	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to July 6, 2004 for the grant of a 
compensable 10 percent evaluation for right knee patella 
femoral pain syndrome is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


